Citation Nr: 0301550	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for a heart 
condition secondary a service-connected back disorder.

3.  Entitlement to service connection for a left leg 
condition secondary a service-connected back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
May 1946.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
March 2000, by the New York, New York Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for prostate cancer due to ionizing 
radiation, a heart condition secondary to the service-
connected back disorder, and a left leg disorder secondary 
to the service-connected back disorder.  The notice of 
disagreement with that determination was received in May 
2000.  The statement of the case was issued in July 2000, 
and the substantive appeal was received in August 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2.  Service connection is in effect for Marie-Strumpell 
arthritis of the spine.  

3.  The medical evidence of record indicates that the 
veteran's heart condition, diagnosed as bradycardia and 
second heart block, is attributable to the service-
connected Marie-Strumpell arthritis of the spine.  

4.  Competent medical evidence attributes the veteran's 
current complaints pain and discomfort in the left leg to 
his service-connected back disorder.  


CONCLUSIONS OF LAW

1.  A heart condition, bradycardia and heart block, is 
proximately due or the result of service-connected Marie-
Strumpell arthritis of the spine.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).  

2. The veteran's left leg disorder is proximately due to 
or the result of his service-connected Marie-Strumpell 
arthritis of the spine.  38 U.S.C.A. §§ 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

A rating action in September 1951 established service 
connection for "spine, complete bony fixation of, Marie-
Strumpell type."

VA and private treatment reports, reflect continued 
treatment for arthritis in the lumbar spine.  During a VA 
examination in November 1965, the veteran complained of 
pain all over, especially in his legs.  No cardiovascular 
complaints were reported.  A Chest x-ray revealed 
prominence of the left ventricle.  The pertinent diagnosis 
was Marie-Strumpell rheumatoid arthritis of the spine, far 
advanced, severe.  

VA treatment reports dated from January 1988 to August 
1992 reflect continued evaluation and treatment for 
arthritis in the lumbar spine as well as basal cell 
carcinoma.  During a VA examination in April 1991, the 
veteran complained of severe pain in the left leg down to 
the left foot in the past year.  The veteran reported 
problems with pain and tenderness over the lumbar area; he 
indicated that the pain started in the left hip area and 
radiated down to the left foot.  Heart sounds were 
distant.  The heart could not be percussed.  Rhythm was 
regular.  No murmurs, rubs or gallops were heard.  Blood 
pressure reading was 140/72.  An electrocardiogram (ECG) 
revealed normal sinus rhythm with 1st degree A-V block; 
incomplete right bundle branch block; borderline ECG.  The 
pertinent diagnosis was ankylosing spondylitis of the 
spine with stiffness of the neck related to the arthritis.  

An examination in December 1991 reported findings of 
severe ankylosing spondylitis of the spine.  

On the occasion of a VA examination in August 1992, the 
veteran complained of stiffness of the cervical, thoracic 
and lumbar spine and, at times, pain in both hips.  He had 
limited tolerance to prolonged standing and/or prolonged 
walking.  The pertinent diagnosis was ongoing ankylosing 
spondylitis, whole spine, with presence of ankylosing of 
the whole spine from the cervical spine down to the lumbar 
including sacroiliac joints.  Residual limited flexibility 
and mobility of the spine, limited tolerance to prolonged 
standing and/or ambulation due to pain at the lumbar spine 
and both hip joints.  

VA medical records dated from December 1997 to December 
1999, show that the veteran received clinical attention 
and treatment for several disabilities including a left 
leg disorder and heart conditions.  These records show 
that the veteran was seen in a podiatry clinic for foot 
care in March 1998.  At that time, he complained of pain 
and coldness in his left foot and left lower extremity for 
several years.  

Examination of the left foot and neurovascular components 
was within normal limits, except for a small amount of 
onychomycosis on the left great toenail.  He was again 
seen in the podiatry clinic in June 1998, at which time he 
complained of chronic discomfort in his left foot and leg.  
He reported burning and tingling discomfort in the thigh, 
lateral leg region and across the lateral aspect of his 
feet.  

The examiner noted that those symptoms were consistent 
with potential radiculopathy.  He noted that the veteran 
"may also have a component of diabetic neuropathy in 
this."  Following a physical evaluation, the examiner 
reported a diagnosis of diabetic with neuropathy, R/O 
radiculopathy with biomechanical changes at the subtalar 
joint and first met cuneiform joint.  The examiner noted 
that he and the veteran discussed orthotics; however, he 
made the veteran aware that this would not resolve his 
neurologic symptoms because he felt that there was "at 
least a small component from the spinal cord level."  

A VA progress note dated in November 1999 reported that 
the veteran had been seen at the clinic the previous week 
with a 2-week history of vague constitutional symptoms.  
He was found to be bradycardic.  An ECG documented long 
runs of 2:1 or 3:1 AV block; withdrawal of beta-blocker 
eye drops used for glaucoma did not result in resolution 
of the nodal disease.  

A temporary pacer was inserted when the rate dropped 
further into the 20's, and he was referred for permanent 
pacemaker implantation.  The impression was heart block 
with symptomatic bradycardia.  The examiner indicated 
that, while it was "interesting to suspect" that 
bradycardia and heart block was related to his glaucoma 
medication, it was a difficult stretch because the doses 
and drugs have been stable.  The examiner noted that the 
most impressive feature of the examination was spinal 
immobility previously confirmed ankylosing spondylitis.  

The examiner concluded that since ankylosing spondylitis 
was associated with cardiac fibrosis and high degree heart 
block, he was led to suspect that this was the etiology to 
his bradyarrhythmia.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new 
statutory requirements regarding notice to a veteran and 
his representative and specified duties to assist in the 
development of his claims.  

Because this decision grants the benefits sought, the 
veteran requires no further assistance in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  


III.  Legal analysis.

A disability may be service-connected if it results from 
an injury or disease incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Generally, to prove service connection, a veteran must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection may be granted for 
disability shown to be proximately due to or the result of 
a service- connected disorder.  38 C.F.R. § 3.310(a).  

The term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of 
earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment 
is itself a separate disease or injury caused by the 
service-connected disability, shall be compensated.  See 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  When a fair 
preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

A.  Service connection for a heart condition on a 
secondary basis.

As noted above, following his evaluation at the VA 
hospital on November 18, 1999, the examiner concluded that 
since ankylosing spondylitis was associated with cardiac 
fibrosis and high degree heart block, this was the 
suspected etiology to his bradyarrhythmia.  

The statement from the examining physician on November 18, 
1999 constitutes competent medical evidence linking the 
veteran's heart disease to his service-connected 
ankylosing spondylitis.  There is no evidence 
contradicting this opinion.  Thus, the Board concludes 
that the preponderance of the evidence favors service 
connection for a heart condition on a secondary basis.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.310(a).

B.  Service connection for a left leg disorder on a 
secondary basis.

On the June 1998, clinical visit the VA doctor concluded, 
in essence, that at least a part of veteran's left leg 
disability arose from a neurologic disability at the 
spinal cord level.  The veteran is currently service 
connected for the spinal disability.

Therefore, the Board finds that the veteran's left leg 
disorder is related to his back disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, the benefit 
sought on appeal is granted.  


ORDER

Service connection for a heart disorder, claimed as 
secondary to service-connected Marie-Strumpell arthritis 
of the spine, is granted.  

Service connection for a left leg disorder, claimed as 
secondary to service-connected Marie-Strumpell arthritis 
of the back, is granted.  


REMAND

The veteran contends that his prostate cancer resulted 
from radiation exposure.

A review of the record shows the veteran's treatment for 
prostate cancer since November 1992.  In addition, the 
record confirms the veteran's participation with the 
occupation forces in Nagasaki.  Prostate cancer is a 
radiogenic disease.  Consequently, the veteran is entitled 
to the procedural advantages set forth in 38 C.F.R. 
§ 3.311(b)(2)(ii), (b)(5).  Under the relevant sections of 
38 C.F.R. § 3.311, when a radiogenic disease manifests 
itself subsequent to service and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, a dose assessment as to the size and nature of 
the radiation must be made.  

However, no dose estimate or further development set forth 
under § 3.311(c) has been completed.  

In view of the foregoing, the Board must request 
additional development of this claim to ensure compliance 
with the regulatory procedures applicable to the 
appellant's claim for service connection for prostate 
cancer based on ionizing radiation exposure.  Accordingly, 
the case is REMANDED to the RO for the following action: 

1.  In accordance with the development 
requirements set forth in 38 C.F.R. 
§ 3.311, the RO must request any 
available records concerning the 
veteran's exposure to radiation.  Such 
a request would normally include, but 
may not be limited to, the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, 
and other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records must then be forwarded to the 
Under Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

2.  If it is determined that the 
veteran was exposed to ionizing 
radiation as claimed, the issue should 
be referred to the VA Under Secretary 
for Benefits under 38 C.F.R. § 3.311(c) 
as provided by 38 C.F.R. § 3.311(b)(1).  
See Wandel v. West, 11 Vet. App. 200, 
205 (1998) (absent competent evidence 
of radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).  

3.  After the above development has 
been completed, and after giving the 
veteran an opportunity to supplement 
the record, the RO should review the 
case and ensure that all indicated 
actions are complete.  Any additional 
action required to comply with the VCAA 
should be undertaken.  The RO should 
then re-adjudicate the issue of 
entitlement to service connection for 
multiple myeloma.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded opportunity to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



